DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2022 was filed after the mailing date of the Non-Final Rejection on 03/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
Claims 1-6 were pending. The independent claim 1 is amended. No further changes has been made the previously pending claims. Claims 1-6 remains pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the preferred embodiment of TAKENAKA (US 20210041780 A1, hereinafter “Takenaka”) in view of the six modification of embodiment of Takenaka (hereinafter “Takenaka_6”), and further in view of YU (US 20190082113 A1, hereinafter “Yu”).

Regarding claim 1. (Currently Amended) Takenaka discloses a  camera apparatus that captures an image of a surrounding subject and measures a distance to the subject (0044, 0055; Figure 1; “[0044] FIGS. 1A and 1B are illustrations for explaining an overview of an imaging device according to an embodiment. FIG. 1A is a perspective view briefly illustrating an example appearance of an imaging device 1a according to an embodiment. In FIG. 1A, the imaging device 1a according to the embodiment includes a cubic casing 10a, and a grip 11 for holding the imaging device 1a with a hand or the like. Imagers Cam0, Cam1, Cam2, and Cam3 each having an imagable range with a total angle of view of 180° or more are arranged on four surfaces (in this case, side surfaces) from among six surfaces of the casing 10a except two opposite surfaces (in this case, an upper surface and a bottom surface). The imagers Cam0 and Cam1 are arranged on the rear surface side of the casing 10a in FIG. 1A, and hence FIG. 1A illustrates just the reference signs.”, “[0050] For the imaging device 1a according to the embodiment, since the imagers Cam0, Cam1, Cam2, and Cam3 are arranged as described above, a desirable direction is included in the imagable ranges of at least two imagers, and hence omnidirectional stereo ranging can be executed without a blind spot. Thus, the distance measurement in all directions can be executed with a smaller configuration.”), the apparatus comprising: 
two camera devices installed at positions that enable omnidirectional imaging from a viewpoint of the camera apparatus (0050; Figure 1 ; “[0050] For the imaging device 1a according to the embodiment, since the imagers Cam0, Cam1, Cam2, and Cam3 are arranged as described above, a desirable direction is included in the imagable ranges of at least two imagers, and hence omnidirectional stereo ranging can be executed without a blind spot. Thus, the distance measurement in all directions can be executed with a smaller configuration.”); and
two distance measurement, wherein, when image data , the image data and the distance data at the same position of the subject are associated with each other and stored 0051 and 0060; Figure 2; “[0051] FIG. 2 is a block diagram illustrating an example of a hardware configuration of the imaging device 1a according to the embodiment. In FIG. 2, the imaging device 1a includes a central processing unit (CPU) 1000, a read only memory (ROM) 1001, a random access memory (RAM) 1002, a user interface (UI) device 1003, an image processing circuit 1004, a data interface (I/F) 1005, and a camera interface (I/F) 1006.”).
Takenaka, on the preferred embodiment of the it disclosure, does not disclose the two distance measurement devices installed at positions that enable omnidirectional distance measurement from the viewpoint of the camera apparatus.
Takenaka_6 shows two distance measurement devices installed at positions that enable omnidirectional distance measurement from the viewpoint of the camera apparatus (0117; “[0117] While the first embodiment describes that the imagers Cam0 to Cam3 each can capture an image with the total angle of view of 180° or more, the angle of view of each imager is not limited to this example. For example, two of the four imagers Cam0 to Cam3 may each have a total angle of view of 200°, and the other two imagers may each have a total angle of view of 160°. With the combinations, by arranging imagers with the same angle of view on opposite surfaces, imaging ranges of imagers arranged on two surfaces sharing an edge can overlap each other, and omnidirectional distance measurement can be performed similarly to the first embodiment.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date to the invention to modify the preferred embodiment of Takenaka with the Takenaka suggestion of six modification of embodiment in order to use at least two of the four cameras as a distance measuring device and yields a predictable result.
Yu, also shows, in the same field of endeavor, two distance measurement devices installed at positions that enable omnidirectional distance measurement from the viewpoint of the camera apparatus (0055; Figures 2 and 3; “[0055] In some embodiments, the movable object sensing system 210 includes one or more infrared sensors. In some embodiments, a distance measurement system for measuring a distance from the movable object 102 to an object or surface includes one or more infrared sensors, such a left infrared sensor and a right infrared sensor for stereoscopic imaging and/or distance determination.”). 
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date to the invention to incorporate two distance measuring device of Yu in to the teaching of Takenaka measuring device in order to improve the omnidirectional distance measurement from the viewpoint of a camera to object of interest.

Regarding claim 2. (Original) Takenaka further shows the camera apparatus according to claim 1, wherein the two camera devices are installed on surfaces that face each other with respect to a principal surface of the camera apparatus (Figure 1A; the two cameras are used for capturing images are either cam0 and cam2 or cam1 and cam3 that face each other with respect to the principal surface of the camera apparatus 1a), and 
the distance measurement devices are installed on surfaces orthogonal to the principal surface of the camera apparatus (Figure 1A; wherein the two cameras are not used for capturing images are used for distance measurement that means if cam0 and cam2 are used for capturing images, then cam1 and cam3 are used for distance measurement, or vise-versa, which is the pair of cam0 and cam2 are installed on surface of the camera apparatus 1a orthogonal to the pair of cam1 and cam3 are installed on surface of the camera apparatus 1a).

Regarding claim 3. (Original) Takenaka further shows the camera apparatus according to claim 1, wherein at least one of the two camera devices captures the image of the subject at an angle of view of 180 degrees or more (0044; Figure 1; “[0044] FIGS. 1A and 1B are illustrations for explaining an overview of an imaging device according to an embodiment. FIG. 1A is a perspective view briefly illustrating an example appearance of an imaging device 1a according to an embodiment. In FIG. 1A, the imaging device 1a according to the embodiment includes a cubic casing 10a, and a grip 11 for holding the imaging device 1a with a hand or the like. Imagers Cam0, Cam1, Cam2, and Cam3 each having an imagable range with a total angle of view of 180° or more are arranged on four surfaces (in this case, side surfaces) from among six surfaces of the casing 10a except two opposite surfaces (in this case, an upper surface and a bottom surface). The imagers Cam0 and Cam1 are arranged on the rear surface side of the casing 10a in FIG. 1A, and hence FIG. 1A illustrates just the reference signs.”), and 
at least one of the two distance measurement devices measures the distance to the subject at an angle of view of 180 degrees or more (0044 and 0050; Figure 1; “[0050] For the imaging device 1a according to the embodiment, since the imagers Cam0, Cam1, Cam2, and Cam3 are arranged as described above, a desirable direction is included in the imagable ranges of at least two imagers, and hence omnidirectional stereo ranging can be executed without a blind spot. Thus, the distance measurement in all directions can be executed with a smaller configuration.”).

Regarding claim 5. (Original) Takenaka further shows the camera apparatus according to claim 1, wherein the image data captured by the two camera devices and the distance data measured by the two distance measurement devices are both compressed and stored in the memory as the same file (0051-0052 and 0060).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (in the preferred embodiment in view of six modification of the embodiment) in view of Yu as applied to claim 1 above, and further in view of SHIMADA et al. (US 20190145767 A1, hereinafter “Shimada”).

Regarding claim 4. (Original) Takenaka (in preferred embodiment in view of six modification of the embodiment) in view of Yu shows the camera apparatus according to claim 1 as shown above, but failed to show wherein the two distance measurement devices are devices that measure the distance to the subject based on a time difference from when a radio wave or light of a predetermined wavelength is emitted until the radio wave or light is reflected by the subject to return to the devices.
Shimada, however, in the same field of endeavor, shows wherein the two distance measurement devices are devices that measure the distance to the subject based on a time difference from when a radio wave or light of a predetermined wavelength is emitted until the radio wave or light is reflected by the subject to return to the devices (0054-0055, 0090 and 0066; Figure 5A-C and 7A-B; “[0054] FIG. 5A is a graph illustrating an example of a temporal change of the intensity of reflected light incident on a certain pixel P (m, n). FIG. 5B is a graph illustrating a temporal change of the voltage applied to the transfer electrode 11. FIG. 5C is a graph illustrating a temporal change of the voltage applied to the transfer electrode 12. As illustrated in FIG. 5A, the reflected light L2 is incident on the pixel P (m, n) delayed from a light irradiation timing T.sub.1 by a time t corresponding to a distance to the object B.”, “[0090] In addition, in a distance sensor described in Patent Document 1, it is only possible to measure up to a distance corresponding to a delay time equal to the irradiation time of the irradiation light L1. … according to the present embodiment, it is possible to measure up to a distance corresponding to a delay time twice the irradiation time of the irradiation light L (the time t.sub.L in FIGS. 7A and 7B).”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date to the invention to incorporate distance measuring using the time difference method of Shimada in to the device of Takenaka in view of Yu in order to improve the omnidirectional distance measurement to an object of interest and yields a predictable result of creating 3D video.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (in the preferred embodiment in view of six modification of the embodiment) in view of Yu as applied to claim 1 above, and further in view of CHOI et al. (US 20150242982 A1, hereinafter “Choi”).

Regarding claim 6. (Original) Takenaka (in preferred embodiment in view of six modification of the embodiment) in view of Yu shows the camera apparatus according to claim 1 as shown above.
Takenaka further shows a display that displays the image data and the distance data stored in the memory (0045 and 0058; Figure 1; “[0045] The imagers Cam0, Cam1, Cam2, and Cam3 each include an optical system using a fish-eye lens, an imaging element constituted by, for example, a charge coupled device (CCD), and a drive circuit for driving the imaging element. The grip 11 is provided with an imaging button 12 for instructing image capturing. The grip 11 may be further provided with an operation unit with which operation such as settings on the imaging device 1a is made, and a display unit that displays the status and so forth.”, “[0058] The output 104 performs output processing for outputting the spherical images and the spherical distance images generated by the spherical image processor 103 to the outside. The UI 105 controls processing for user's operation on the input device (including the imaging button 12) included in the UI device 1003, and displaying on the display device.”), but failed to show wherein when a user touches the image of the subject displayed on the display, the distance to the subject touched is read from the memory to be displayed.
Choi, however, in the same field of endeavor, shows wherein when a user touches the image of the subject displayed on the display, the distance to the subject touched is read from the memory to be displayed (0083; Figures 7 and 8; “[0083] When it is determined that one of the plurality of displayed objects is touched in operation 720, the electronic device may display a focusing symbol of the touched object according to the detected distance in operation 730. ...”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date to the invention to incorporate touch screen features of Choi in to the device of Takenaka in view of Yu in order to improve user satisfaction and yields a predictable result of easy user interaction.


Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. Applicant amended the independent claim 1 and argued that the Takenaka prior art in view of Yu prior art failed to show the amended independent claim 1. Examiner disagrees. The amended independent claim 1 now includes the limitation “two distance measurement, wherein, when image data , the image data and the distance data at the same position of the subject are associated with each other and stored o, and the other two imagers may each have a total angle of view of 160o. With the combinations, by arranging of imagers arranged on two surfaces sharing an edge can overlap each other, and omnidirectional distance measurement can be performed similarly to the first embodiment.” (please see page 9 of the applicant argument). Applicant further argued that “in the other words, the Six Modification merely discloses that the shooting angle of view of the four imaging devices is variable, and does not describe that a distance measuring device is provided in place of the shooting device.” Examiner disagrees. Takenaka six modification of embodiment clearly states using the two of the four cameras for the omnidirectional distance measurement (please see, Takenaka [0117] and 77-79). The mentioning of the each of the two cameras to have the total angle of view of the same reference point will store distance to that image point. Takenaka shows that any two of the imaging device that are place in opposite direction from each other or the other two imaging camera taken as the distance measuring device that are also place on opposite direction from each other while are place on the orthogonal direction from the imaging devices are capable of capturing the 360o angle of view when combined and also stored at same position of the subject (please see, Takenaka 0051, 0060 and 0117; Figure 2).  The claim merely states that image data (reference points in Takenaka are associated with the distance to those points.  Please note steps S23 and S24 in figure 8.  Also note figure 13 and paragraphs 93+.
Applicant further argued at the bottom of the argument (page 10) “Furthermore, in Takenaka: ‘The fish-eye image output from each one of the images Cam0, Cam1, Cam2, and Cam3 is transmitted to, for example, the CPU 1000 via the camera I/F 1006, and is stored in the RAM 1002’ and ‘The output 104 performs output processing for outputting the spherical images and the spherical distance images generated by the spherical images and spherical distance images generated by the spherical image processor 103 to the outside, (see paras. [0054[, [0058]). However, there is no disclosure of suggestion of the above-mentioned features of the presently claimed invention.” However, this argument is not clearly stated. If applicant is arguing the use of CPU and RAM in Takenaka, Examiner notes that Applicant disclosure also uses “CPU 40”, “flash memory 46”, “SD-RAM 47” (please see at least Applicant’s US publication [0048], Figure 2)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482